Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 26, 27, 30-33, 55, 56, 59-62, 84, 85, 88 and 89 are presented for examination.
Specification
The use of the term “pluronic,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 56, 85, 88 and 89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 27, 56, 85 recite the terms “a pluronic polyol” which is rejected on two counts.
Claims 27, 56, 85 contain the trademark/trade name Pluronic™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Pluronic™ and, accordingly, the identification/description is indefinite.
 The term “a pluronic polyol” is also confusing. Pluronic™ compounds are triblock copolymers of PEO–PPO–PEO which are poly (ethylene oxide) (PEO) and poly (propylene oxide) (PPO). A polyol is a compound that contains hydroxyl groups. Pluronic™ polymers do not contain hydroxyl groups. Therefore it is confusing if the phrase is mean to mean a derivative polyol derivative of Pluronic™ polymers or if “polyol” refers to the alcohols, ethylene glycol and propylene glycol” from which these polymers are derived. The claims will be interpreted to mean Pluronic™ polymers.
Claim 88 is rejected on two counts.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 88 recites the broad recitation of a P/V from about 1.0 to 110, and the claim also recites about 3.0 to about 8.0, about 3.0 to about 7.0, from about 4.0 to about 6.0, from about 5.0 to about 6.0, or about 6.0 which is the narrower statement of the range/limitation. 
Claim 88 also recites the broad recitation of a VVM from about 0.01 to 0.1, and the claim also recites bout 0. 02 to about 0.08, from about 0.04 to about 0.06, or about 0.06 which is the narrower statement of the range/limitation.  
Claim 88 also recites the broad recitation of a  sensitizer concentration from about 0 ppm to about 5,000 ppm, and the claim also recites about 0 ppm to about 120 ppm, about 50 ppm to about 110 ppm, from about 80 ppm to about 100 ppm, or about 100 ppm which is the narrower statement of the range/limitation.  
Claim 88 also recites the broad recitation of a  protectant concentration from about 1 g/L to about 15 g/L, and the claim also recites about 2 g/L to about 10 g/L, from about 3 g/L to about 7 g/L, from about 4 g/L to about 6 g/L, or about 5 g/L which is the narrower statement of the range/limitation.  
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 88, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 88 is also rejected because it is contradictory with respect to the concentration of the concentration of the sensitizer. The claim recites that  “the medium comprises a sensitizer that has a concentration of about 0 ppm to about 5,000 ppm”. It is unclear that a sensitizer can be present in a cell culture medium when its concentration is 0 ppm.
Claim 89 is rejected because it is a dependent claim that does not overcome the deficiencies of the rejected claim from which it depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Interpretation
In the absence of a defintion by the specification, a production bioreactor is a vessel that has a volume for culturing or fermenting cells to produce more cells or a product from the cells.
Claim 88 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Grillberger et al. (US 20130071906).
Grillberger teaches a method of culturing recombinant HEK293 cells to produce human ADAMTs13 in a 1.5 L bioreactor with the cell culture medium reported in Table 12 ([0274]; see page 43 to Table 12). The medium in Table 12 does not contain a sensitizer. That is the concentration of the sensitizer is 0 ppm which is a specie that anticipates the claimed range of about 0 ppm to about 5,000 ppm.
Thus, the bioreactor of Grillberger meets the limitations of a production bioreactor because cells are cultured in a vessel to product a protein.
Claims 88 and 89 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang et al. (US 5563068).
Zhang teaches the culturing the retroviral vector producer cell line PA317/G1TK1SvNa.7 in a bioreactor containing DMEM, 10% FBS, 0.1% Pluronic F-68 and 5 ppm antifoam C (instant claims 88 (a) and 89 to an anti-foam; col. 5, lines 45-50) ppm antifoam C is a specie that anticipates the claimed range of about 0 to 5,000 ppm and about 0 ppm to about 120 ppm. The volume of the bioreactor was 1600 ml (col. 5, lines 51-51).
Thus, the bioreactor of Zhang meets the limitations of a production bioreactor because cells are cultured in a vessel to produce more of the cell line.
Claim 88 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Han et al. (US 20160186226).
Han teaches a method for producing extracellular proteins from a microorganism Tepidimonas by culturing the microorganism with a medium where the gas feeding rate for the fermentation culturing is about 0-0.1 vvm (abstract). This range encompasses the claimed rage of 0.01 to about 0.10 as recited in part b) of claim 88. In example 2, Han teaches the production of the protein in a 5 L fermenter at 0.0125 vvm and 0.025 vvm  ([0057-[0058]). 0.0125 vvm and 0.025 vvm  are species that anticipate the claim range of 0.01 to about 0.1 vvm.
Thus, the fermenter (e.g., bioreactor) bioreactor of Han meets the limitations of a production bioreactor because cells are cultured in a vessel to produce proteins.(US 
Claim 88 and 89 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pla et al. (US 20150125905)
Pla teaches the production of anti EPO/R antibodies in a 3000 L bioreactor by CHO cells in medium SR-274 containing 1/g/kg of Pluronic™ F68 (1g/l) where kg is interpreted as 1000 ml or one liter as the medium is aqueous ([0279]). See Table 4 for the components in SR-174. 1 g/l is of Pluronic™ F68 is a specie that anticipates the claimed range of about 1 g/l to about 15/g/L (claims 88(c) and 89).
Thus, the bioreactor of Pla meets the limitations of a production bioreactor because cells are cultured in a vessel to produce antibodies.
Claim 88 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gilbert et al. (US 20150353883).
Gilbert teaches culturing cells to produce proteins in a 5 L bioreactor  while maintaining an overlay of between 0,005 and 0.04 vvm which is a range that overlaps the claimed range of about 0.01 to about 0.1 (claim 88 b); [0162]; abstract.)
Thus, the bioreactor of Gilbert meets the limitations of a production bioreactor because cells are cultured in a bioreactor to produce proteins.
Claim 88 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lesnicki et al. (US 20160039911).
Lesnicki teaches the production of antibodies by culturing yeast cells in a fermenter  by batch culture.   ([0349-[0371]).  The air flow is 0.9-1.4 vvm and the P/V is 2-16 KW/m3 ([0368[). A P/V of 2-26 KW/m3 is a specie that anticipates the claimed range of about 1.0 to 110 (claim 88 a).
Thus, the fermenter of Lesnicki meets the limitations of a production bioreactor because yeast cells are cultured in a fermenter (vessel)  to produce antibodies.
Claims 88 and 89 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hwang et al. (US 20160177361; cited in the IDS filed 5/5/2020).
Hwang teaches a method for culturing mammalian cells in a liquid medium including poloxamer 188 at of 1.8 g/l or more with other variables (abstract).
The cells are recombinant and produce a protein in a perfusion culture in the of poloxamer 188 at of 1.8 g/L to 7 g/L ([0005]). In some embodiments the medium also includes an anti-foam agent (g/L) that is in a ratio with the poloxamer 188 (also g/L) between about 0.5% to 5.0% ([0006]). 0.5% is a ratio of 0.005 anti-foam to 1 poloxamer. Thus if the poloxamer is present at 1.8 g/L, the anti-foam agent is present at 0.005 x 1.8 g/L which is 0.09 g/L which is equivalent to 9 ppm  of the anti-foam agent. At a ratio of 5% this is equivalent to 0.09 g/L or 90 ppm of the antifoam agent. Therefore, Hwang teaches the production of a recombinant protein by culturing recombinant cells in a medium containing 1.8 to 7.0 g/L of the poloxamer where the medium contains 9 to 90 ppm of anti-foam agent. 1.8 to 7.0 g/L of the poloxamer is a specie that anticipates the claimed range of 1 to 15 g/L (claim 88(d) and 89 to the protectant). 9 to 90 ppm of the anti-foam agent is a specie that anticipates the claimed range of 0 ppm to about 120 ppm (claim 88(c) and claim 89 to the sensitizer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30, 31, 33, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20160177361).
The disclosure by Hwang is discussed supra teach culturing recombinant cells in a medium containing from 1.8 g/L to 6.8 g/L of poloxamer and 9 to 90 ppm of anti-foam agent to produce recombinant proteins. Hwang teaches that a set of experiments was performed to test the effect of increasing concentrations of the poloxamer on cell viability, cell growth and recombinant antibody production. One perfusion culture was run with CD-CHO cells at a concentration of 1.8 g/L with no additional poloxamer added. A second experiment was run where the CD-CHO cells were initially cultured with 1.8 g/L of poloxamer and additional poloxamer was added during the course of the culturing ([0043] and [0132]). Figure 1 shows the results for cell viability with increasing amounts of added poloxamer (black circles) compared to no additional poloxamer added (gray circles):

    PNG
    media_image1.png
    450
    532
    media_image1.png
    Greyscale

As can be seen, increasing amounts of the poloxamer increased cell viability.
It was further found that optimal culture conditions could achieved at a particular ratio of poloxamer to anti-foam ([0004]).
In Example 4, cell viability was assessed as a function of the concentration of added pluronic (protectant; g/L) and anti-foam at ppm/day with perfusion reactors at various pore sizes. Table 1 shows that as the sparging rate increases the optimal ratio of anti-foam C to poloxamer 188 may be between 0 and 5% such at between about 1 to about 3% ([0142]-[0143]). Thus optimal conditions to improve cell viability and ultimately recombinant protein production were achieved by testing based on the concentration of the poloxamer (protectant) and anti-foam (sensitizer; claims 30, 31 and 33).
The viability experiments to determine the optimal concentrations of poloxamer and anti-foam were also run in batch cell culture runs in baffled shake flasks (Example 5 [0144] to [0145]) (claim 55(b) and (c) and claim 56 to the protectant is a poloxamer). 
Hwang does not specifically teach that the CHO cells were then cultured under the selected optimal conditions to produce a recombinant protein (claim 30 step (c)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to culture recombinant CHO cells by selecting the optimal conditions to produce recombinant protein. The ordinary artisan would have been motivated to do so in order to produce the most protein. The ordinary artisan would have had a reasonable expectation that one could use the optimal conditions as the selected conditions to produce the recombinant protein because the parameters were tested by Hwang to optimize cell viability and thus protein production.
Claims 30-33, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20160177361), as applied to claims 30, 31, 33, 55 and 56, in further view of Laluce et al. (Biotechnol. Prod. Process Engineer. (2009) 83: 627-637).
The disclosure by Hwang is discussed supra.
Hwang does not teach that the plurality of testing conditions are selected based on full factorial screening and/or inscribed center composite design (claim 32).
Laluce teaches the use of full factorial central composite design combined with surface methodology to optimize variables including temperature, sugar concentration and inoculum size to maximize ethanol production without significant loss in yeast cell viability. The statistical treatment enabled the selection of optimized conditions for the maximal amount of ethanol in an industrial bioreactor (abstract). Figure 1 shows the surface curves and contour plot lines showing the variations in ethanol production based on temperature, sucrose concentration and inoculum based on the model. Laluce conclude that the combination of full factorial and center composite (the fitted equations 2 and 3) were highly significant and adequate to represent the true relationship between the fermentation variables  (pages 635-636, bridging paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the statistical method of  full factorial central composite design combined with surface methodology to select the testing conditions for the concentrations of poloxamer and anti-foam in the method of Hwang. The ordinary artisan would have been motivated to do so because Laluce teaches that the statistical method is highly significant and adequate to represent the variables in a fermentation in order to optimize the yield of the desired product. The ordinary artisan would have had a reasonable expectation that one could use the statistical method of  full factorial central composite design combined with surface methodology to select the testing conditions for the concentrations of poloxamer and anti-foam in the method of Hwang to optimize cell viability and ultimately the yield of the recombinant protein product because Laluce accomplishes this in the selection of optimal parameters to improve an ethanol fermentation method.
Claims 30, 31, 33, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20160177361) in view of Hu et al. (US 20160131634; cited in the IDS filed 5/5/2020).
The disclosure by Hwang is discussed supra. 
Hwang does not teach the rotary agitation speed of the baffled shake flasks in the experiment of Example 5 is from about 125 to 400 RPM (claim 55 (a)).
Hu teaches a method to test the quality of shear protectant compounds of cell vitality for large scale systems  (abstract). Hu teaches testing lots of 1.5 g/L if Pluronic F-68 and 200 ppm of antifoaming agent in a baffled shake flask to determine the suitability of the shear protection agent for cell culture. The shake flask was operated at 125 RPM ([0146]-[0147]) and 200 PRM ([0148]). 125 RPM and 200 RPM are species that fall entirely within the claimed range of about 125 to about 400 RPM (claim 55a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the shake flask culturing in the method of Hwang at 125 to 200 RPM. The ordinary artisan would have been motivated to do so because Hu teaches that this is an appropriate rotary speed for the culturing of cells in the presence of a shear protectant and antifoam agent. The ordinary artisan would have had a reasonable expectation that one could accomplish the baffled shake flask culturing in the method of Hwang at 125 to 200 RPM because this is the speed used by Hu with comparable concentrations of shear protectant and anti-foaming agent.
Claims 1-4, 26, 27, 59-62, 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20160177361) in view of Laluce et al. (Biotechnol. Prod. Process Engineer. (2009) 83: 627-637).
The disclosure by Hwang is discussed supra teaching the optimization of the concentration of anti-foam reagent (sensitizer) at 9 to 90 ppm and poloxamer at 1.85 to 6.9 g/L in a method to optimize cell viability for culturing  recombinant cell to produce recombinant proteins supra. Thus, the set of parameters include the concentrations of the protectant (poloxamer (claims 1, 2, 59 and 60) and anti-foaming agent (sensitizer (claims 1, 2, 4, 59, 60 and 62). The method is also applied to a baffled shake flask method (claims 26 and 84) for both the poloxamer (clams 27 and 85) and the anti-foam agent.
Hwang does not teach predicting the effect of a concentration of a sensitizer on cell viability in a production bioreactor where the testing conditions are selected based on full factorial screening and/or inscribed center composite design (claims 1 and 3) or predicting cell viability under the set of at least two testing conditions (the concentrations of poloxamer and anti-foam agent; claims 59 and 61).
Laluce teaches the use of full factorial central composite design combined with surface methodology to predict the viability and ethanol production responses and to  optimize variables including temperature, sugar concentration and inoculum size to maximize ethanol production without significant loss in yeast cell viability. The statistical treatment enabled the selection of optimized conditions for the maximal amount of ethanol in an industrial bioreactor (abstract).
Using factorial design response surface methodology (RSM), variations in viability and ethanol production were predicted as functions of the variations in the parameters in inoculum size, sucrose concentration and temperatures (page 630, paragraph adjoining the columns).
Table 2 shows the predicted and experimental data related to ethanol production and the viability response which were obtained using a factorial analysis. It is shown that the experimental and predicted values have a high correlation.
 Figure 1 shows the surface curves and contour plot lines showing the variations in ethanol production based on temperature, sucrose concentration and inoculum based on the model. Laluce conclude that the combination of full factorial and center composite (the fitted equations 2 and 3) were highly significant and adequate to represent the true relationship between the fermentation variables  (pages 635-636, bridging paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use full factorial central composite design to predict the effect of a concentration of a sensitizer and/or a protectant on cell viability in a production bioreactor where the testing conditions are selected based on full factorial screening and/or inscribed center composite design or predicting cell viability. The ordinary artisan would have been motivated to do so because Laluce teaches that the statistical method is highly significant and adequate to predict the effect of the variables in a fermentation in order to optimize the yield of the desired product. The ordinary artisan would have had a reasonable expectation that one use full factorial central composite design to predict the effect of a concentration of a sensitizer and/or a protectant on cell viability in a production bioreactor where the testing conditions are selected based on full factorial screening and/or inscribed center composite design for predicting cell viability because Laluce accomplishes this in an ethanol fermentation method.
Claims 1-4, 26, 27, 59-62, 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20160177361) in view of Laluce et al. (Biotechnol. Prod. Process Engineer. (2009) 83: 627-637) in view of .
The disclosure by Hwang as modified by Laluce is discussed supra. 
Modified Hwang does not teach the rotary agitation speed of the baffled shake flasks in the experiment of Example 5 is from about 125 to 400 RPM (claim 55 (a) and 84(a)).
The disclosure by Hu is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the shake flask culturing in the method of modified Hwang at 125 to 200 RPM. The ordinary artisan would have been motivated to do so because Hu teaches that this is an appropriate rotary speed for the culturing of cells in the presence of a shear protectant and antifoam agent. The ordinary artisan would have had a reasonable expectation that one could accomplish the baffled shake flask culturing in the method of modified Hwang at 125 to 200 RPM because this is the speed used by Hu with comparable concentrations of shear protectant and anti-foaming agent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 26, 27, 59-62, 84 and 85 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and using a mathematical equation without significantly more. 
	The claims are directed to a method which is a statutory class of invention.
	The claims recite methods of predicting the effect of parameter(s) including the concentration of protectant, sensitizer and/or rotary speed on cell viability in a production reactor (claims 1 and 59). Claims 3 and 61 are directed to using mathematical formulae in the prediction method. Thus the claims are directed to abstract ideas which are prediction (a mental process that can be performed in the human mind) and mathematical concepts.
This judicial exception is not integrated into a practical application because there is no step in the method where the abstract idea directs a physical step based on the result of the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because predicting cell viability in a culture or fermentation process based on any of the claimed test parameters is routine and conventional in the art as demonstrated by Hwang and Laluce supra.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653